73 U.S. 15 (____)
6 Wall. 15
HAIGHT
v.
RAILROAD COMPANY.
Supreme Court of United States.

*17 Mr. Knox, for the plaintiff in error; Messrs. Lowrie and McKnight, contra.
Mr. Justice GRIER delivered the opinion of the court.
The facts in this case are properly stated and the law correctly decided by the learned judge of the Circuit Court.
*18 The provision in the condition of defeasance of the mortgage, has reference only to covenants between mortgagor and mortgagee, and is usual in every mortgage; being put there in order to secure the mortgagee, who may not be in possession, from demand for taxes incurred while the mortgagor was in possession. It can have no possible application to the income tax of bondholders. The 122d section of the revenue act of 1864, was enacted for greater facility of collection of the tax. These corporators often contract to pay for the bondholder all such taxes; but when they have not so contracted, they are authorized to deduct or withhold the amount of the tax. In all assessments of income tax the citizen is credited with the amount thus detained; so that there is no double taxation.
JUDGMENT AFFIRMED.